Citation Nr: 1729774	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $11,490.90.


REPRESENTATION

Appellant represented by:	Patrick DiCarlo, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1976 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2012 decision, the Board denied entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $11,490.90.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims which, in an August 2013 Order, remanded the case to the Board for action consistent with a Joint Motion for Remand dated in that same month.  The Board remanded the case in March 2014 for further development.  The case is now again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $11,490.90.  The debt in question was created due to the Veteran's receipt of his full compensation benefit amount while incarcerated for a felony rather than a reduced benefit amount, as provided under 38 C.F.R. § 3.665.  The Veteran has argued that he communicated with VA prior to his incarceration to arrange for his compensation checks to be sent to his mother's address during his incarceration.  He contends that this communication put VA on notice of his incarceration for a felony and that "It would not have been possible for the VA to mail [my] benefit check to NY address without contact with the Veteran."   See correspondence from the Veteran received in August 2014. 

In its March 2014 remand, the Board directed the AOJ to "take all necessary administrative action to verify the addresses to which the Veteran's compensation payments were mailed beginning December 8, 1987, the date of his incarceration, to the present.  All of those addresses, to include the time periods covered for each address, should be made a part of the Veteran's claims folder.  In addition, any VA Forms 572, Request for Change of Address, for the period since December 8, 1987, should be obtained, and included in the appellant's claims folder.  Once again, should any or all of the aforementioned information prove unavailable, the RO should specifically so state."  

In March 2016, the AOJ issued a memorandum listing the addresses to which the Veteran's payments had been sent since June 22, 2008.  The memorandum does not explain why there are no addresses used prior to June 22, 2008 listed.  Furthermore, there is no such explanation elsewhere in the record.  The March 2016 memorandum does not substantially complete the March 2014 Board remand directives because it does not document the addresses used for the Veteran's payments beginning December 8, 1987, or state that such addresses are not available.  Such information is important given the Veteran's assertion that he contacted VA around the time of his date of incarceration of December 8, 1987, to ask for a change of address.  The issue must be remanded for further development consistent with the March 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary administrative action to verify the addresses to which the Veteran's compensation payments were mailed beginning December 8, 1987, the date of his incarceration, to the present, particularly those used prior to June 22, 2008.  All addresses, to include the time periods covered for each address, should be made a part of the record.  If such information is not available, draft a memorandum explaining why that is so, and associate the memorandum with the record.  For example, if records of such information are not maintained, then the memorandum should state such.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a waiver of recovery of the overpayment may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


